DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/28/2021.

Claim Objections
Claims 2 and 27 are objected to because of the following informalities: 
The Examiner suggests amending claim 2 to correct an apparent typographic error:

2. The method of claim 1, wherein depositing the first gate electrode includes depositing the same conductive material around the dipole gate dielectric layer of the first stack structure and the non-dipole gate dielectric layer of the second stack structure.

Furthermore, Examiner suggests amending claim 27 to correct an apparent typographic error:

27. (New) The method of claim 21, 
wherein forming the second set of second semiconductor layers over the substrate includes forming a third set of third semiconductor layers over the substrate, 

wherein forming the second interfacial layer having the second thickness around each of the second semiconductor layers of the second set includes forming the second interfacial layer having the second thickness around each of the third semiconductor layers of the third set, 
wherein forming the first gate dielectric layer around each of the first semiconductor layers of the first set and around each of the second semiconductor layers of the second set includes forming the first gate dielectric layer around each of the third semiconductor layers of the third set, 
wherein forming the dipole oxide layer around each of the first semiconductor layers of the first set and around each of the second semiconductor layers of the second set includes forming the dipole oxide layer around each of the third semiconductor layers of the third set, 
wherein removing the dipole oxide layer from around each of the first semiconductor layers of the first set includes removing the dipole oxide layer from around each of the third semiconductor layers, and 
wherein forming the first work function metal layer around each of the first semiconductor layers of the first set and around the dipole gate dielectric layer disposed around each of the second semiconductor layers of the second set includes forming the first work function metal layer around each of the third semiconductor layers.

 Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bao et al. (PG Pub. No. US 2019/0371903 A1).
Regarding claim 1, Bao teaches a method of forming a semiconductor device, comprising:  
forming a first stack structure (¶ 0060: 214a) and a second stack structure (214b) in a first area over a substrate (fig. 7 among others: 214a and 214b disposed over respective regions 202 and 204 in device area of substrate 210), wherein each of the first stack structure and the second stack structure includes semiconductor layers (¶ 0060: each stack comprises respective Si channels 216a and 216b) separated from each other and stacked up along a direction generally perpendicular to a top surface of the substrate (fig. 7: each stack includes channels 216a or 216b separated from each other and stacked up along a direction generally perpendicular to a top surface of substrate 210); 
depositing a first interfacial layer (¶ 0061: 218) around each of the semiconductor layers of the first stack structure and the second stack structure (fig. 7: 218 deposited around 216a and 216b of respective stacks 214a and 214b); 
depositing a gate dielectric layer (¶ 0061: 220) around the first interfacial layer of the first stack structure and the second stack structure (fig. 7: 220 deposited around 218 of respective stacks 214a and 214b); 
forming a dipole oxide layer (¶ 0062: 230) around the gate dielectric layer of the first stack structure and the second stack structure (fig. 8: 230 formed around 220 of respective stacks 214a and 214b); 
removing the dipole oxide layer around the gate dielectric layer of the second stack structure (¶ 0065 & fig. 11: dipole layer 230 corresponding to region 204 removed);
performing an annealing process to the semiconductor device to form a dipole gate dielectric layer for the first stack structure (¶ 0071: anneal process forms dipole gate dielectric layer from 230 in region 202) and a non-dipole gate dielectric layer for the second stack structure (implicit: since 230 removed from region 204, dipole gate dielectric layer not formed, meeting the broadest reasonable interpretation of “a non-dipole gate dielectric layer”); and 
depositing a first gate electrode (¶ 0072: 275) around the dipole gate dielectric layer of the first stack structure and the non-dipole gate dielectric layer of the second stack structure (fig. 18: 275 formed around dipole gate dielectric layer of stack in region 202, and around non-dipole gate dielectric layer of stack in region 204).

Regarding claim 2, Bao teaches the method of claim 1, wherein depositing the first gate electrode including includes depositing the same conductive material around the dipole gate dielectric layer of the first stack structure and the non-dipole gate dielectric layer of the second stack structure (¶ 0072 & fig. 18: 275 formed around dipole gate dielectric layer 220 of the first stack structure 214a and the non-dipole gate dielectric layer 220 of the second stack structure 214b).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bao as applied to claim 1 above, and further in view of Smith et al. (PG Pub. No. US 2021/0013111 A1) and Zhang et al. (PG Pub. No. US 2020/0279777 A1).
Regarding claim 3, Bao teaches the method of claim 1, comprising first and second stacks of semiconductor layers separated from each other and stacked up along the direction generally perpendicular to the top surface of the substrate (fig. 7: each stack includes channels 216a or 216b separated from each other and stacked up along a direction generally perpendicular to a top surface of substrate 210).  Bao further teaches the first and second stacks comprise nFET and pFET devices (¶ 0073: 216a disposed in nFET region 202, 216b disposed on pFET region 204), and/or includes a multi-Vt scheme (¶ 0073: regions 202 and 204 can have respective second Vt's in accordance with this alternative multi-Vt scheme).
Bao does not teach the method further comprising: 
forming a third stack structure and a fourth stack structure in a second area over the substrate, wherein each of the third stack structure and the fourth stack structure includes semiconductor layers separated from each other and stacked up along the direction generally perpendicular to the top surface of the substrate; 
forming a second interfacial layer around each of the semiconductor layers of the third stack structure and the fourth stack structure, wherein a thickness of the second interfacial layer is less than a thickness of the first interfacial layer; 
depositing the gate dielectric layer around the second interfacial layer of the third stack structure and the fourth stack structure; 
depositing a second gate electrode around the gate dielectric layer of the third stack structure, wherein a material of the second gate electrode is different than a material of the first gate electrode; and 
depositing a third gate electrode around the gate dielectric layer of the fourth stack structure, where a material of the third gate electrode is different than the material of the second gate electrode and the material of the first gate electrode.
Smith teaches a method comprising:
forming first and second stack structures (¶ 0063 & fig. 2: 126 and 124, similar to 214a and 214b of Bao) in a first substrate area (¶ 0063 & fig. 1: 126 and 124 disposed in substrate region 120);
forming a third stack structure and a fourth stack structure in a second area over the substrate (¶ 0063 & fig. 1: 114 and 116 formed in substrate region 110), wherein each of the third stack structure and the fourth stack structure includes semiconductor layers (¶ 0063: 112a, 112b, 112c, similar to 216a/216b of Bao) separated from each other and stacked up along the direction generally perpendicular to the top surface of the 
forming a second interfacial layer (¶ 0064: 230) around each of the semiconductor layers of the third stack structure and the fourth stack structure (fig. 2: 230 formed around each of the semiconductor layers 212a, 212b and 212c, equivalent to 112a/112b/112c of fig. 1); 
depositing a gate dielectric layer (¶ 0065: 334) around the second interfacial layer of the third stack structure and the fourth stack structure (fig. 3: 334 deposited around 230 of stacks 214 and 216); 
depositing a second gate electrode (¶¶ 0069-0082: 638 & 1044) around the gate dielectric layer of the third stack structure (fig. 10: 638 and 1044 deposited around 334 of 914, equivalent to 214 of fig. 2), wherein a material of the second gate electrode is different than a material of a first gate electrode around the first stack structure and the second stack structure (fig. 10: the material deposited on stack 914 includes 638, the material deposited on stacks 926 and 924 does not include 638); and 
depositing a third gate electrode (¶ 0072: 1004) around the gate dielectric layer of the fourth stack structure (fig. 10: 1004 deposited around 334 of 916), where a material of the third gate electrode is different than the material of the second gate electrode (fig. 10: material deposited around 916 does not include 638) and the material of the first gate electrode (fig. 10: material deposited around 926 and 924 does not include 638).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Bao with the third and fourth stack structures of Smith, as a means to provide threshold voltage tuning for state-of-the-art technology nodes (Smith, ¶ 0006), allowing for at least four designated channel types including high voltage PMOS channels, high voltage NMOS channels, 
Bao in view of Smith does not teach a thickness of the second interfacial layer is less than a thickness of the first interfacial layer.
Zhang teaches a second interfacial layer (¶ 0059: 906’) formed around each of semiconductor layers of a third stack structure (fig. 15: 906’ formed around semiconductor layers 108a”/108b”/108c” of stack 104”), the third stack structure comprised by an I/O device (¶ 0033), a thickness of the second interfacial layer is less than a thickness of a first interfacial layer (¶ 0047: 902) formed around each of semiconductor layers of a first stack structure (¶ 0059: 906’ of I/O device thicker than 902 of logic device).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Bao in view of Smith to include a thickness of the second interfacial layer less than a thickness of the first interfacial layer, as a means to provide improved I/O device designs for gate-all-around (GAA) transistors without degrading logic device performance (Zhang, ¶ 0005). 
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bao in view of Smith and Zhang as applied to claim 3 above, and further in view of Frougier et al. (Patent No. US 9,991,352 B1).

Regarding claim 4, Bao in view of Smith and Zhang teaches the method of claim 3, comprising depositing the first interfacial layer around each of the semiconductor layers of the first stack structure and the second stack structure (Bao, ¶ 0061 & fig. 7: 218 deposited around 216a and 216b of respective stacks 214a and 214b).  Bao in view of Smith and Zhang further teaches the method provides 
Bao in view of Smith and Zhang does not teach the method further comprising trimming the semiconductor layers of the first stack structure and the second stack structure to reduce the thickness of the semiconductor layers of the first stack structure and the second stack structure before depositing the first interfacial layer around each of the semiconductor layers of the first stack structure and the second stack structure.
Frougier teaches trimming semiconductor layers of a first stack structure (108, similar to 216a and/or 216b of Bao) to reduce the thickness of the semiconductor layers of the first stack structure (col. 10 lines 34-36 & fig. 12: thinning process performed on stack of layers 108) before depositing a gate interface layer (col. 10 lines 58-63 & fig. 16: 134a, comprising materials similar to first interfacial layer 218 of Bao) around each of the semiconductor layers of the first stack structure (fig. 16: 134a deposited around trimmed semiconductor layers 108).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Bao in view of Smith and Zhang with the semiconductor layer trimming of Frougier, as a means to provide designers with greater flexibility to produce devices that have different threshold voltages (as required by some IC products) by permitting the formation of additional work-function metals (or increasing their thicknesses) in the relatively larger space for gate materials (Frougier, col. 14 lines 5-10).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the 

Regarding claim 5, Bao in view of Smith, Zhang and Frougier teaches the method of claim 4, wherein the trimming of the semiconductor layers of the first stack structure and the second stack structure includes reducing thicknesses of the semiconductor layers of the first stack structure and the second stack structure by about 5% to about 30% (Frougier, col. 10 line 59 through col. 11 line 6: various non-limiting embodiments include trimming 5-10% and 25-50%).
It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In the instant case, the claimed ranges overlap those disclosed by Frougier.

Claims 6-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bao in view of Smith.
Regarding claim 6, Bao teaches the method of claim 1, including a first interfacial layer (218).
Bao is silent to wherein the first interfacial layer is deposited for about 12 angstrom (Å) to about 31 Å.
Smith teaches a semiconductor device (figs. 1-2 among others) including an interfacial layer (¶ 0064: 230, similar to 218 of Bao) around each of a plurality of semiconductor layers of a stack structure (fig. 2: 230 formed around channel stacks 112a/112b/112c, similar to Bao’s channels 216a 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the interface oxide of Bao with the thickness of Smith, as a means to configure high-voltage portions of the chip suitable for use in input and output regions (Smith, ¶ 0083).  Furthermore, it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In the instant case, the claimed interface oxide thickness range (12-31 Å) lies inside the range disclosed by Smith (more than 12 Å).

Regarding claim 7, Bao teaches a method of forming a semiconductor device, comprising:
forming semiconductor layers (¶ 0060: 216a) in a first area of a substrate (¶ 0059 & fig. 7: 216a formed in area 202 of 210), wherein the semiconductor layers in the first area are separated from each other and are stacked up along a direction generally perpendicular to a top surface of the substrate (fig. 7: 216a separated from each other and stacked up along a direction generally perpendicular to a top surface of 210); 
forming semiconductor layers (¶ 0060: 216b) in a second area of the substrate (¶ 0059 & fig. 7: 216b formed in area 204 of 210), wherein the semiconductor layers in the second area are separated from each other and are stacked up along the direction generally perpendicular to the top surface of the substrate (fig. 7: 216b separated from each other and stacked up along a direction generally perpendicular to a top surface of 210); 
depositing a first interfacial layer (¶ 0061: 218) around each of the semiconductor layers in the first area (fig. 7: 230 deposited around 216a in area 202); 
forming a second interfacial layer (¶ 0061: 218) around each of the semiconductor layers in the second area (fig. 7: 230 formed around 216b in area 204); 
depositing a first gate dielectric layer (¶ 0061: 220) around the first interfacial layer (fig. 7: 220 formed around 218 in area 202); 
depositing a second gate dielectric layer (¶ 0061: 220) around the second interfacial layer (fig. 7: 220 formed around 218 in area 204); 
depositing a dipole oxide layer (¶ 0062: 230) around the first gate dielectric layer (fig. 7: 230 deposited around 220 in area 202);
performing an annealing process to the dipole oxide layer to form a dipole gate dielectric layer around the first interfacial layer (¶ 0071: anneal process forms dipole gate dielectric layer from 230 in region 202); 
depositing a first gate electrode (¶0072: 275) around the dipole gate dielectric layer (fig. 18: 275 formed around dipole gate dielectric layer in area 202); and 
depositing a second gate electrode (¶ 0072: 275) around the second gate dielectric layer (fig. 18: 275 formed around gate dielectric layer in area 204).
Bao does not teach the first area comprises an I/O area, and the second area comprises a core area.
Smith teaches a semiconductor device (figs. 1-2 among others) including an interfacial layer (¶ 0064: 230, similar to 218 of Bao) around each of a plurality of semiconductor layers of a stack structure in a first area (fig. 2: 230 formed around channel stacks 112a/112b/112c, similar to Bao’s channels 216a and/or 216b), and an interfacial layer around each of a plurality of semiconductor layers of a stack structure in a second area (fig. 2: 230 formed around channel stacks 112a/112b/112c, similar to Bao’s channels 216a and/or 216b), the first and second areas comprising I/O and core regions (¶ 0060).


 Regarding claim 10, Bao in view of Smith teaches the method of claim 7, further comprising: 
depositing the dipole oxide layer around the second gate dielectric layer (Bao, fig. 8: 230 deposited around 230 in area 204); 
depositing a hard mask (Bao, ¶ 0064: 238a) over the dipole oxide layer around the first gate dielectric layer (Bao, fig. 10: 238a deposited over 230 in area 202); 
removing the dipole oxide layer around the second gate dielectric layer (Bao, ¶ 0065 & fig. 11: 230 removed from around 220 in area 204); and 
removing the hard mask over the dipole oxide layer around the first gate dielectric layer (Bao, ¶ 0065: 238a removed over 230 around 220 in area 202).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bao in view of Smith as applied to claim 7 above, and further in view of Zhang.
Regarding claim 11, Bao in view of Smith teaches the method of claim 7, including a first interfacial layer (Bao, 218) and a second interfacial layer (Smith, 230).
Bao in view of Smith does not teach wherein a thickness of the first interfacial layer is greater than a thickness of the second interfacial layer.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Bao in view of Smith to include a thickness of the second interfacial layer less than a thickness of the first interfacial layer, as a means to provide improved I/O device designs for gate-all-around (GAA) transistors without degrading logic device performance (Zhang, ¶ 0005). 
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bao in view of Smith as applied to claim 7 above, and further in view of Wang et al. (PG Pub. No. US 2020/0194569 A1).
Regarding claim 12, Bao in view of Smith teaches the method of claim 7, comprising a dipole oxide layer (Bao, 230).
Bao in view of Smith does not teach wherein a thickness of the dipole oxide layer is about 0.3 nanometer (nm) to about 1 nm.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the dipole layer of Bao in view of Smith with the thickness of Wang, as a means to minimize the impact to the EOT, reliability, and mobility of the device (Wang, ¶¶ 0045, 0059). 

Claims 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bao in view of Zhang.
Regarding claim 21, Bao teaches a method comprising: 
forming a first set of first semiconductor layers (¶ 0060: Si channels 216b) over a substrate (fig. 7 among others: 216b disposed over substrate 210), wherein each of the first semiconductor layers is separated from each other, the first set of first semiconductor layers extending vertically upward away from the substrate (fig. 7: channels 216b separated from each other and extend vertically upward away from substrate 210); 
forming a second set of second semiconductor layers (¶ 0060: Si channels 216a) over the substrate, wherein each of the second semiconductor layers is separated from each other, the second set of second semiconductor layers extending vertically upward away from the substrate (fig. 7 among others: channels 216a separated from each other and extend vertically upward away from substrate 210); 
forming a first interfacial layer (¶ 0061: 218) having a first thickness around each of the first semiconductor layers of the first set (fig. 7: 218 deposited around each 216b); 
forming a second interfacial layer (¶ 0061: 218) having a second thickness around each of the second semiconductor layers of the second set (fig. 7: 218 deposited around each 216a);
forming a first gate dielectric layer (¶ 0061: 220) around each of the first semiconductor layers of the first set and around each of the second semiconductor layers of the second set (fig. 7: 220 deposited around each 216b and 216a), wherein the first interfacial layer is disposed between each of the first semiconductor layers and the first gate dielectric layer and the second interfacial layer is disposed between each of the second semiconductor layers and the first gate dielectric layer after the forming of the first gate dielectric layer around each of the first semiconductor layers of the first set and around each of the second semiconductor layers of the second set (fig. 7: 218 disposed between 220 and 216b, and between 220 and 216a); 
forming a dipole oxide layer (¶ 0062: 230) around each of the first semiconductor layers of the first set and around each of the second semiconductor layers of the second set (fig. 8: 230 formed around each 216b and around each 216a);
removing the dipole oxide layer from around each of the first semiconductor layers of the first set (¶ 0065 & fig. 11: dipole layer 230 around each 216b removed); 
performing an annealing process on the dipole oxide layer disposed around each of the second semiconductor layers of the second set to form a dipole gate dielectric layer around each of the second semiconductor layers of the second set (¶ 0071: anneal process forms dipole gate dielectric layer from 230 around each 216a); and 
forming a first work function metal layer (¶¶ 0056, 0072: 190a and/or 270a) around each of the first semiconductor layers of the first set and around the dipole gate 
Bao is silent to the second thickness of the second interfacial layer being different than the first thickness of the first interfacial layer.
Zhang teaches a second interfacial layer (¶ 0059: 906’) formed around each of semiconductor layers of a second set (fig. 15: 906’ formed around semiconductor layers 108a”/108b”/108c” of stack 104”), a thickness of the second interfacial layer is less than a thickness of a first interfacial layer (¶ 0047: 902) formed around each of semiconductor layers of a first set (¶ 0059: 906’ of I/O device thicker than 902 of logic device).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Bao to include a thickness of the second interfacial layer different than a thickness of the first interfacial layer, as a means to provide I/O device designs for gate-all-around (GAA) transistors without degrading logic device performance (Zhang, ¶ 0005). 
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Regarding claim 26, Bao in view of Zhang teaches the method of claim 21, wherein the first semiconductor layers are formed of the same material as the second semiconductor layers (Bao, ¶ 0060: channels 216b and 216a formed of Si).

Claims 22-24 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Bao in view of Zhang as applied to claim 21 above, and further in view of Smith.
Regarding claim 22, Bao in view of Zhang teaches the method of claim 21, comprising a first work function metal layer (Bao, 190a and/or 270a).
Bao in view of Zhang does not teach the method further comprising:
removing the first work function metal layer around each of the first semiconductor layers of the first set; and 
forming a second work function metal layer around each of the first semiconductor layers of the first set.
Smith teaches a method including:
forming a first work function metal layer (¶ 0068: 638) around each of first semiconductor layers of a first set and around each of second semiconductor layers of a second set (fig. 6: 638 formed around semiconductor layers 212a, 212b and 212c of first and second sets 226 and 224);
removing the first work function metal layer around each of the first semiconductor layers of the first set (¶ 0070 & fig. 8: 638 removed from at least semiconductor layers 212a, 212b and 212c of first set 926); and 
forming a second work function metal layer (¶ 0076: 1448) around each of the first semiconductor layers of the first set (fig. 15: 1448 formed around each of the first semiconductor layers of first set 926).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Bao in view of Zhang with the second work function layer of Smith, as a means to provide threshold voltage tuning for state-of-the-art technology nodes (Smith, ¶ 0006), 
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Regarding claim 23, Bao in view of Zhang and Smith teaches the method of claim 22, further comprising: 
removing the second work function metal layer around each of the first semiconductor layers of the first set (Smith, ¶ 0077 & fig. 15: 1448 removed from around each of the first semiconductor layers of first set 1514); and 
forming a third work function metal layer (Smith, ¶ 0080: liner 1852, comprising work function material such as TiN or TaN) around each of the first semiconductor layers of the first set (Smith, fig. 18: 1852 formed around each of the first semiconductor layers of first set 1814).

Regarding claim 24, Bao in view of Zhang and Smith teaches the method of claim 22, further comprising forming a metal fill layer (Smith, ¶ 0081: 1954) around the first and second work function 

Regarding claim 27, Bao in view of Zhang and Smith teaches the method of claim 21, comprising forming first and second sets of semiconductor layers over a substrate (Bao, 216b and 216a formed over substrate 210).
Bao in view of Zhang and Smith as applied to claim 21 above does not teach wherein the method further comprises:
forming a third set of third semiconductor layers over the substrate, 
forming the second interfacial layer having the second thickness around each of the third semiconductor layers of the third set, 
forming the first gate dielectric layer around each of the third semiconductor layers of the third set, 
forming the dipole oxide layer around each of the third semiconductor layers of the third set, 
removing the dipole oxide layer from around each of the third semiconductor layers, and 
forming the first work function metal layer around each of the third semiconductor layers.
However, Smith does teach at least one embodiment including:
forming a second set of second semiconductor layers over the substrate includes forming a third set of third semiconductor layers over the substrate (Smith, fig. 1: 112a, 112b and 112c formed in at least three sets 126, 124 and 114); 

forming a second interfacial layer having a second thickness around each of the second semiconductor layers of the second set includes forming the second interfacial layer having the second thickness around each of the third semiconductor layers of the third set (Smith, ¶ 0064 & fig. 2: 230 formed around each semiconductor layer of second set 216 and third set 214, as modified to include the thickness of Zhang), 
forming a first gate dielectric layer around each of the first semiconductor layers of the first set and around each of the second semiconductor layers of the second set includes forming the first gate dielectric layer around each of the third semiconductor layers of the third set (Smith, ¶ 0065 & fig. 3: 334 formed around each of the semiconductor layers of first, second and third sets 226, 214 and 216), 
forming a dipole oxide layer around each of the first semiconductor layers of the first set and around each of the second semiconductor layers of the second set includes forming the dipole oxide layer around each of the third semiconductor layers of the third set (Smith, ¶ 0110: 2232 formed around each of the semiconductor layers of first, second and third sets 226, 214 and 216), and 
forming a first work function metal layer around each of the first semiconductor layers of the first set and around the dipole gate dielectric layer disposed around each of the second semiconductor layers of the second set includes forming the first work function metal layer around each of the third semiconductor layers (Smith, ¶ 0076 & fig. 14: 1448 formed around each of the semiconductor layers of the first, second and third sets).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Bao in view of Zhang and Smith with the third set of third semiconductor 

Regarding claim 28, Bao in view of Zhang and Smith teaches the method of claim 27, further comprising forming a metal fill layer (Smith, ¶ 0081: 1954) on the first work function metal layer around the dipole gate dielectric layer disposed around each of the second semiconductor layers of the second set and on the first work function metal layer disposed around each of the third semiconductor layers (Smith, fig. 19: 1954 formed on around each of the semiconductor layers of the first, second and third sets).

Allowable Subject Matter
Claims 8-9 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or clearly suggest the limitations stating:

“before depositing the first interfacial layer around each of the semiconductor layers: depositing a hard mask over the semiconductor layers in the core area; trimming the semiconductor layers in the 1/O area; and removing the hard mask over the semiconductor layers in the core area” as recited in claim 8, and

“forming a protective layer around each of the second set of first semiconductor layers; and trimming the second semiconductor layers to reduce a thickness of each the second semiconductor layers prior to forming the first and second interfacial layers” as recited in claim 25.

Zhang teaches reducing thickness of I/O channels after forming interface layers 902/904 in core/logic area (¶ 0059: 108a-c’’ has a reduced thickness compared to 108a-c’.  However, this thickness reduction is performed after forming interface layers 902 and 906).

Guha et al. (PG Pub. No. US 2020/0091145 A1) teaches I/O channels are thicker than logic/core channels (¶ 0079: high voltage (HV I/O) devices have relatively wider nanowires than the nanowires of the standard logic devices), and therefore fails to teach or suggest trimming I/O semiconductor layers.

Frougier teaches trimming semiconductor layers (col. 10 lines 34-52), but is silent to depositing a hard mask over the semiconductor layers in a core area (as required by claim 8) or forming a protective layer around each of a second set of first semiconductor layers (as required by claim 25).

Claim 9 depend on claim 8, and therefore implicitly includes the allowable subject matter indicated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/               Examiner, Art Unit 2894